DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-13, 27-34 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, 27-34 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the phrase “for a time and under conditions sufficient for amelioration of symptoms of the respiratory condition”.  However, the claims is indefinite since it is unclear what conditions and time is being referred to.  The terms “derivatives” recited in claims 27-33, renders the indefinite.  More specifically, in the absence of the specific derivatizations to the chemical core claimed (CCC) or distinct language to describe the structural modifications or the chemical names of the derivatized (CCC) of this invention, the identity of said derivatives would be difficult to describe and the metes and bounds of said derivatives that applicant regard as the invention cannot be sufficiently determined because they have not been particularly pointed out or distinctly articulated in the claims.   Therefore, the identity of this composition component is indefinite.
Claim 27 recites the phrase "family of cytokines including IL-25”.  However, the claims are indefinite since it is unclear whether or not all cytokines are included or which cytokines are included or not included. Similarly, Claim 27 recites the phrase "a member of the MIP-1 family including MIP-1α”.  However, the claims are indefinite since it is unclear whether or not all MIP-1 are included or which MIP-1 are included or not included.  Also, the claims are indefinite since it is unclear what families are being referred to. Regarding claim 27, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the treatment is of a respiratory condition such as asthma, allergic rhinitis and chronic pulmonary disease (COPD) in a subject comprising administering to said subject an effective amount of a sulfated xylan or a salt thereof, it does not reasonably provide enablement for preventing said disease in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  
The nature of the invention: The instant invention pertains to a method for the treatment or prophylaxis of a respiratory condition in a subject, said method comprising administering to said subject an effective amount of a sulfated xylan or a salt thereof for a time and under conditions sufficient for amelioration of symptoms of the respiratory condition.
The relative skill of those in the art: The relative skill of those in the art is high. The examiner notes that the knowledge and level of skill in this art would not permit one skilled in this art to assert a preventive therapeutic mode of administration and the skilled artisan could not immediately envisage the invention claimed.  
The breadth of the claims: The instant claims are deemed very broad since these claims reads on preventing or treating any or all of the numerous diseases encompassed by the claims herein.
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses the preventing of asthma, allergic rhinitis and chronic pulmonary disease (COPD) (which encompasses any and all kinds of said diseases) in a subject comprising administering the said compound or composition to the subject, which are not known to have a single recognized cause.  Applicant claims method of preventing respiratory conditions such as asthma, allergic rhinitis and chronic pulmonary disease (COPD) (which encompasses any and all the kinds of said diseases), which is not generally known to exist in this art; additionally, the disclosure is silent with regard to that which makes up and identifies the claimed method for preventing the said diseases, which is seen to be lacking a clear description via art recognized procedural and methodological steps.  For example, asthma comes in many different forms, and it's not always easy to recognize.  Symptoms can vary widely from person to person, as well as within each person.  Also, as example, allergic rhinitis involves a collection of symptoms, mostly in the nose and eyes, which occur when one breathes in something they are allergic to, such as dust, dander, or pollen.  In addition, the prevention of asthma, allergic rhinitis and chronic pulmonary disease (COPD) which are characterized as being numerous unpredictable ones, does not have a single recognized cause.  In fact, the aforementioned diseases, are recognized as having many contributing factors, ranging from hereditary considerations, to lifestyles choices such as the diet and maintenance of bodily healthiness which can be complicated by existing physical or medical conditions in the subject.  These are only a few of the factors that promote these diseases in people.  Applicant has not provided a description as how any cause (like the aforementioned) can be prevented, much less a description of how the said conditions can be prevented.  
Thus, the skilled artisan would view that the prevention of respiratory conditions or diseases (which is characterized as having many contributing factors and causes) in a subject by administering to said subject the specific compound or composition herein, as being highly unpredictable. 
In regard to these Wands factors, (6) the amount of direction or guidance presented;  (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary:
Moreover, it is noted that the specification provides no working examples to the prevention of said diseases. 
Thus, the specification fails to provide clear and convincing evidence in sufficient support of the prevention of respiratory conditions or diseases in a subject in the instant claims. As a result, it necessitates one of skill to perform an exhaustive search for the embodiments of preventing respiratory conditions or diseases in any subject as recited in the instant claims suitable to practice the claimed invention.  The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art and no evidence has been provided which would allow one of skill in the art to predict the efficacy of the claimed method with a reasonable expectation of success.  Therefore, the prevention of a respiratory condition in a subject by the said method is not enabled by the instant disclosure.   
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
	
Claims 27-34 are rejected under 35 U.S.C. 102(b) as being anticipated by Chang et al. (Adv. Exp. Med. Biol., vol. 539, no. 220, 2003, pages 713-729; cited by Applicant).  
Chang et al. disclose a composition or fraction comprising pentosan polysulfate (sulfated xylan) and pharmaceutically acceptable carrier, or diluent, excipient which is a potent inhibitor of mast cell histamine secretion (activation) (see figure 1-5 and page 720, table 1; see page 714, 2nd paragraph; see also page 721, Discussion).  It should be noted that the examiner considers as comprising a pharmaceutically acceptable carrier, or diluent, excipient since it is dissolved in solution having a concentration of 10-4 M pentosan polysulfate (sulfated xylan) and in addition it is used to incubate cells in buffered solution which contains water (see figure 1-5 and page 720, table 1).  It should be noted that a mast cell contains many granules rich in histamine and heparin and is well known for their role in allergy.  Claims 28-34 are also anticipated by Chang et al. (see figure 1-5 and page 720, table 1; see page 714, 2nd paragraph; see also page 721, Discussion).  It should be noted that Chang et al. composition is the same as Applicant’s composition and should inherently have the same effect or property or antagonist effects as Applicant’s composition as recited in the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zeng et al. (Journal of Allergy and Clinical Immunology, vol. 114, no. 2, August 2004 (2004-08), pages 316-320, ISSN" 0091-6749; cited by Applicant) in view of Chiang et al. (Adv. Exp. Med. Biol., vol. 539, no. 220, 2003, pages 713-729; cited by Applicant), Lush et al. (Annals of Oncology 7: 939-944, 1996; cited by Applicant).
	Claim 1 is drawn to a method of treatment or prophylaxis of a respiratory condition in a subject, said method comprising administering to said subject an effective amount of a sulfated xylan or a salt thereof for a time and under conditions sufficient for amelioration of symptoms of the respiratory condition.
	Zeng et al. disclose the treatment of the inflammatory respiratory condition, allergic rhinitis, possibly by inhibition of mast cell activation, comprising administering heparin (see abstract and page 316, left col.; see also page 319, left col.).  Furthermore, Zeng et al. disclose that heparin and related molecules may have beneficial effects in alleviating symptoms of allergic rhinitis (see page 319, left col.).
The difference between Applicant’s claimed method and the method of Zeng et al. is that Applicant uses a pentosan polysulfate (a sulfated xylan) whereas Zeng et al. use heparin.
Chiang et al. disclose that pentosan polysulfate (sulfated xylan) is a potent inhibitor of mast cell histamine secretion (activation) (see page 714, 2nd paragraph; see also page 721, Discussion).  It should be noted that a mast cell contains many granules rich in histamine and heparin and is well known for their role in allergy. 
Lush et al. disclose that Pentosan polysulfate (xylanopolyhydrogensulfate) is a semi-synthetic sulfated heparinoid polysaccharide (i.e., a derivative of heparin). In addition, it should be noted that pentosan polysulfate is a known as heparinoid (which is a derivative of heparin).
It would have been obvious to one having ordinary skill in the art, at the time the claimed invention, in view of Zeng et al., Chiang et al. and Lush et al., to treat allergic rhinitis in a subject comprising administering to said subject the sulfated xylan, pentosan polysulfate.
One having ordinary skill in the art would have been motivated in view of Zeng et al., Chiang et al. and Lush et al. to treat allergic rhinitis in a subject comprising administering to said subject the sulfated xylan, pentosan polysulfate, because a skilled artisan would reasonably expect that pentosan polysulfate (like heparin) which inhibits mast cell activation and which is heparinoid or related molecule of heparin would treat allergic rhinitis since Zeng et al. disclose that heparin treats allergic rhinitis by inhibiting mast cell activation and that heparin and related molecules may have beneficial effects in alleviating symptoms of allergic rhinitis.

Claims 7-10, 12, 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zeng et al., Chiang et al. and Lush et al., as applied to claim 1 above, and further in view of Geha et al. (The Journal of allergy and clinical immunology, (2001 Apr) Vol. 107, No. 4, pp. 751-62; cited by Applicant).
The difference between Applicant’s claimed method and the method taught by Zeng et al., Chiang et al. and Lust et al. is that the applicant also uses or administers an anti-inflammatory agent.
     Geha et al. disclose that an anti-inflammatory, desloratadine which is a selective, H(1)-receptor antagonist that also has anti-inflammatory activity (see abstract).  Furthermore, Geha et al. disclose that administration of desloratadine (an antihistamine) rapidly reduces the nasal and nonnasal symptoms of seasonal allergic rhinitis, including congestion. In patients with seasonal allergic rhinitis and concomitant asthma desloratadine treatment was also associated with significant reductions in total asthma symptom score and use of inhaled beta(2)-agonists (see abstract).  Also, Geha et al. disclose that desloratadine inhibits the release or generation of multiple inflammatory mediators, including IL-4, IL-6, IL-8, IL-13, PGD(2), leukotriene C(4), tryptase, histamine, and the TNF-alpha-induced chemokine RANTES (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time the claimed invention was made, in view of Zeng et al., Chiang et al., Lush et al. and Geha et al., to treat allergic rhinitis in a subject comprising administering to said subject a composition comprising the sulfated xylan, pentosan polysulfate, and an anti-inflammatory agent or anti-histamine agent such a desloratadine, since the combination of compounds that are used to treat the same diseases are well known in the art.  More specifically, it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980). 
 One having ordinary skill in the art would have been motivated in view of Zeng et al., Chiang et al., Lush et al. and Geha et al., to treat allergic rhinitis in a subject comprising administering to said subject a composition comprising the sulfated xylan, pentosan polysulfate, and an anti-inflammatory agent or anti-histamine agent such a desloratadines, because a skilled artisan would reasonably be expected to prepare composition comprising a combination of the compounds taught by Zeng et al., Chiang et al., Lush et al., and Geha et al., to treat allergic rhinitis based on type and/or severity of the allergic rhinitis. 

Claims 7-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zeng et al., Chiang et al. and Lush et al., as applied to claim 1 above, and further in view of Werner et al. (Agents Actions 38, Special Conference Issue (1993), pages C112-C114; cited by Applicant).
The difference between Applicant’s claimed method and the method taught by Zeng et al., Chiang et al. and Lust et al. is that the applicant also uses or administers an anti-inflammatory agent.
     Werner et al. disclose that the anti-inflammatory, azelastine, reduces the release of elastase from human leukocytes (an antagonist of leukocyte elastase) (see abstract).  Furthermore, Werner et al. disclose that azelastine (which is also an antihistamine) also has anti-allergic effects (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time the claimed invention was made, in view of Zeng et al., Chiang et al., Lush et al. and Werner et al., to treat allergic rhinitis in a subject comprising administering to said subject a composition comprising the sulfated xylan, pentosan polysulfate, and an anti-inflammatory agent or anti-histamine agent such a azelastine, since the combination of compounds that are used to treat the same diseases are well known in the art.  More specifically, it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980). 
 One having ordinary skill in the art would have been motivated in view of Zeng et al., Chiang et al., Lush et al. and Werner et al., to treat allergic rhinitis in a subject comprising administering to said subject a composition comprising the sulfated xylan, pentosan polysulfate, and an anti-inflammatory agent or anti-histamine agent such a azelastine, because a skilled artisan would reasonably be expected to prepare composition comprising a combination of the compounds taught by Zeng et al., Chiang et al., Lush et al. and Werner et al., to treat allergic rhinitis based on type and/or severity of the allergic rhinitis. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623